Citation Nr: 0412847	
Decision Date: 05/18/04    Archive Date: 05/25/04

DOCKET NO.  03-17 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
disorders of the left foot and toes.

2.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
disorders of the right foot and toes.

3.  Entitlement to service connection for an unspecified 
bilateral leg disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from October 1986 to March 
1990.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a July 2002 rating decision of the Columbia, 
South Carolina, Regional Office (RO) of the United States 
Department of Veterans' Affairs (VA).  In that decision, the 
RO denied the veteran's request to reopen previously denied 
claims for service connection for disorders of the left and 
right feet and toes.  The RO also denied the veteran's claim 
for service connection for an unspecified bilateral leg 
disorder.

Portions of this appeal are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify you if further action is required on your part.


FINDINGS OF FACT

1.  The veteran did not appeal a December 1992 rating 
decision denying service connection for disorders of the left 
and right feet and toes.

2.  Evidence added to the record since December 1992 relates 
to the previously unestablished facts of service aggravation 
or incurrence of the claimed right and left foot and toe 
disabilities.


CONCLUSIONS OF LAW

1.  The December 1992 rating decision denying service 
connection for disorders of the left and right feet and toes 
is final.  38 U.S.C.A. § 7105 (West 2002).

2.  Evidence submitted since the December 1992 rating 
decision is new and material to the veteran's claims for 
service connection for disorders of the left and right feet 
and toes; those claims are reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Request to Reopen Claims for Service Connection for Disorders
of the Left and Right Feet and Toes

The Veterans Claims Assistance Act (VCAA) was enacted on 
November 9, 2000.  Among other things, the VCAA eliminated 
the well-grounded-claim requirement and modified the 
Secretary's duties to notify and assist claimants.  Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. 106-419, 114 
Stat. 1828 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5106, 5103A, 5107, 5126) and amended by Pub. L. 
108-183, 117 Stat. 2651 (Dec. 16, 2003).

The Court has also concluded that the VCAA was not applicable 
where the appellant was fully notified and aware of the type 
of evidence required to substantiate his claims and that no 
additional assistance would aid in further developing his 
claims.  Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).  
When there is extensive factual development in a case, and 
there is no reasonable possibility that any further 
assistance would aid the appellant in substantiating his 
claim, VCAA does not apply.  Wensch v. Principi, 15 Vet App 
362 (2001); Dela Cruz; see also 38 U.S.C.A. § 5103A(a)(2) 
(Secretary not required to provide assistance "if no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim").

In view of the Board's favorable decision in this appeal, 
further assistance is unnecessary to aid the appellant in 
substantiating his claim.  

In 1992, the veteran filed a claim for service connection for 
disorders of the left and right feet and toes.  In a December 
1992 rating decision, the RO denied service connection for 
those disorders.  The veteran did not file a notice of 
disagreement with that decision.

A rating decision becomes final when a claimant does not file 
a notice of disagreement within one year after the decision 
is issued.  38 U.S.C.A. § 7105.  Because the veteran did not 
file a notice of disagreement with the December 1992 rating 
decision, that decision became final.

In April 2002, the veteran submitted a request to reopen the 
claims for service connection for disorders of the left and 
right feet and toes.  A final decision on a claim that has 
been denied shall be reopened if new and material evidence 
with respect to that claim is presented or secured.  
38 U.S.C.A. § 5108.  The United States Court of Appeals for 
Veterans Claims (Court) has ruled that, if the Board 
determines that new material evidence has been submitted, the 
case must be reopened and evaluated in light of all the 
evidence, both new and old.  Manio v. Derwinski, 1 Vet. App. 
140, 145 (1991).

In 2001, VA revised the regulations pertaining to reopening 
previously disallowed claims by submitting new and material 
evidence.  66 Fed. Reg. 45,620-32 (Aug. 29, 2001) (codified 
at 38 C.F.R. § 3.156(a)).  Those changes in the regulations 
only 
apply to claims made on or after August 29, 2001.  66 Fed. 
Reg. 45,620 (Aug. 29, 2001).  

As the veteran's request to reopen his claim was received 
after August 29, 2001, the new version of the regulation 
applies.  Under that version, new evidence means existing 
evidence not previously submitted to agency decision makers.  
Material evidence means existing evidence that by itself or 
when considered with previous evidence of record relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156 (2003).

In order to reopen a previously and finally disallowed claim, 
there must be new and material evidence presented or secured 
since the time that the claim was finally disallowed on any 
basis (not only since the time that the claim was last 
disallowed on the merits).  Evans v. Brown, 9 Vet. App. 273 
(1996).  

The December 1992 rating decision is the only final 
disallowance of the veteran's claims for service connection 
for disorders of the left and right feet and toes.  
Therefore, the Board will consider whether new and material 
evidence has been submitted since that decision.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2003).  A veteran will be considered to have been in 
sound condition when examined and accepted for service, 
except as to disorders noted on entrance into service, or 
when clear and unmistakable evidence demonstrates that the 
disability existed prior to service.  Only such conditions as 
are recorded in examination reports are to be considered as 
noted.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) 
(2003).  A preexisting injury or disease will be considered 
to have been aggravated by service where there is an increase 
in disability during service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 2002); 
38 C.F.R. § 3.306 (2002).

The evidence that was associated with the veteran's claims 
file prior to the December 1992 rating decision included 
service medical records showing no abnormality of the lower 
extremities on examination for service entrance, treatment in 
service for chronic foot pain and calluses, and surgery for 
bilateral hallux valgus.  In his October 1992 claim, the 
veteran wrote that he had undergone surgery on the toes of 
both feet during service.  He reported that his toes had 
returned to their condition prior to those surgeries.  One 
private medical report reflected the veteran's complaints of 
worsening pain in the right foot.

The December 1992 decision denied the veteran's claims on the 
basis that the foot and toe disabilities unmistakably existed 
prior to service and were not permanently aggravated therein.

The evidence that has been added to the claims file since the 
December 1992 rating decision includes records of VA 
outpatient treatment of the veteran in 2002, including 
treatment of problems affecting the lower extremities.  
Statements from the veteran have also been added to the file.  
In his March 2003 notice of disagreement, the veteran 
asserted that his problems with his feet and toes did not 
exist prior to his service.  He stated that the surgeries 
during service had not corrected or helped the problems.  In 
a June 2003 substantive appeal, he wrote that his foot 
disabilities were worsened by the boots he wore and the 
marching and running he did during service.  He also stated 
that the surgeries performed during service had made the foot 
disorders worse.

In his statements supporting his request to reopen his 
claims, the veteran has asserted that boots and physical 
activities worsened his foot disabilities during service.  He 
did not make those contentions prior to the December 1992 
rating decision.  Because service connection can be 
established based on aggravation of disabilities during 
service, the more recent contentions are material to the foot 
and toe claims.  

The veteran's contentions must be read in light of 
intervening changes in the interpretation of the law 
referable to adjudications involving pre-existing 
disabilities and aggravation.  Most significantly, VA's 
General Counsel has held that provisions of 38 C.F.R. 
§ 3.304(b) (2003) are invalid.  VAOPGCPREC 3-2003; 69 Fed. 
Reg. 25178 (2004).  VA's General Counsel specifically held 
that the presumption was not rebutted unless there was clear 
and unmistakable evidence both that the disability pre-
existed service and that it was not aggravated in service.

This change together with the veteran's new contentions goes 
to a previously unestablished fact necessary to substantiate 
the claim, namely that the claimed disabilities did not pre-
exist service, or were aggravated therein.  They all raise a 
reasonable possibility of substantiating the claim.

As new and material evidence has been submitted, the Board 
grants reopening of the claims.



ORDER

New and material evidence having been received, the claims of 
entitlement to service connection for disorders of the left 
and right feet and toes are reopened.


REMAND

VA has the duty to assist a claimant in obtaining evidence 
necessary to substantiate a claim, including obtaining 
medical examinations or opinions if necessary.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, and 5126 (West 
2002); 38 C.F.R. § 3.102, 3.156, 3.159, and 3.326 (2002).  

An examination is necessary when the record contains 
competent evidence that the claimant has a current disability 
or signs and symptoms of a current disability, the record 
indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the 
record does not contain sufficient information to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  
The evidence of a link between current disability and service 
must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. 
Cir. 2003).

In this case there is evidence of the claimed disabilities in 
service, and there is current evidence of those disabilities.  
The veteran has essentially reported a continuity of 
symptomatology.  However, a medical opinion is needed to 
determine whether any of the disabilities clearly and 
unmistakably pre-existed service, clearly and unmistakably 
underwent no aggravation; or in the alternative were incurred 
in service.

Accordingly, this case is REMANDED for the following:

1.  The AMC or RO should schedule the 
veteran for an examination to clarify the 
diagnoses and likely etiology of 
disorders affecting the veteran's toes, 
feet, and legs.  The veteran's claims 
file should be provided to the examiner 
for review.  The examiner should identify 
disorders that currently affect the 
veteran's toes, feet, and legs.  For each 
current disorder, the examiner should 
express opinions answering the following 
questions:

A.  Is it at least as likely as not 
(50 percent probability or more) 
that the disorder was incurred 
during the veteran's service?

B.  Is the record, including current 
findings, clear and unmistakable 
that the disorder pre-existed 
service, if so is the record clear 
and unmistakable that the disorder 
underwent no permanent increase in 
severity during service?

The examiner should explain the reasons 
for the conclusions reached.

2.  Thereafter, the AMC or RO should 
readjudicate the veteran's claims for 
service connection for disorders of the 
left and right feet and toes, and for a 
disorder of the legs.  If any claim 
remains denied, the AMC or RO should 
issue a supplemental statement of the 
case.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran has the right to submit 
additional evidence and argument on the matters that the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



